Citation Nr: 0017158	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for multiple conditions 
to include as due to undiagnosed illnesses arising from 
service in the Persian Gulf War. 

3.  Entitlement to an increased (compensable) rating for 
furuncles.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957; from October 1962 to November 1962; and from March 1991 
to August 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefits sought on appeal. 

The claims of entitlement to service connection for PTSD and 
for multiple conditions to include as due to undiagnosed 
illnesses arising from service in the Persian Gulf War will 
be addressed in the remand portion of the case.


FINDING OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The evidence fails to show disfiguring scars or 
superficial and poorly nourished scar with repeated 
ulceration, or exfoliation, exudation, or itching associated 
with boils.


CONCLUSION OF LAW

The criteria for a compensable evaluation for boils are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.71a, 4.118, Diagnostic Code  7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for furuncles 
(boils) is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1999).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Pursuant to a July 1994 rating determination, service 
connection (noncompensable) for boils was established 
effective from June 1993.  Assignment of a noncompensable 
evaluation was not appealed.  The present appeal stems from a 
September 1994 rating determination that continued the 
noncompensable rating.  Examinations performed in conjunction 
with the September 1994 rating, e.g. August 1994, and 
thereafter have not demonstrated evidence of any active 
pathology.  Clinical findings fails to document any 
disfiguring scars.

Rating of certain conditions such as furuncles (boils) by 
analogy is appropriate where such an unlisted condition is 
encountered.  Evaluation is rendered in accordance with the 
criteria for a listed closely related condition that 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

Under Diagnostic Code 7806 for eczema, a listed closely 
related condition, a noncompensable evaluation is assigned 
for eczema "[w]ith slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area".  A 10 
percent evaluation may be assigned for eczema "[w]ith 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area".  A 30 percent evaluation may be 
warranted for eczema "[w]ith exudation or itching constant, 
extensive lesions, or marked disfigurement".  A 50 percent 
evaluation requires eczema "[w]ith ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant".  38 C.F.R. § 
4.118.  Considering the absence of clinically observed active 
pathology, the preponderance of the evidence is against a 
compensable evaluation.

Evaluating the veteran's boils in accordance with other 
diagnostic criteria, notably those pertaining to scars, would 
not be more beneficial.  The potential application of various 
other provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service connected disorder at issue 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal.


ORDER

Entitlement to increased evaluation for furuncles is denied. 


REMAND

Persian Gulf Claims

The veteran claims that he sustained various disabilities 
resulting from service in the Southwest Asia during the 
Persian Gulf War.  Those conditions on appeal include:

Persian Gulf Syndrome		Tired/run down feeling
Memory lapses 			Inability to sleep
Night sweats				Recurrent night fever with 
chills
Skin rash 				Muscle spasms/deterioration/weakness
Aching and pain in joints		Right shoulder problems
Numbness to the right side

Most recently, the RO denied entitlement to benefits inasmuch 
as physical presence in the Southwest Asia theater of 
operations could not be established.

The veteran's DD-214 reflects active service with the Air 
Force during the Gulf War from March 1991 to August 1991.  
His DD-214 for the pertinent period shows that he was in 
support of the Desert Shield/Storm from March 15, 1991 to 
July 31, 1991 and that he was only in the Desert Shield/Storm 
Area of Responsibility from May 23, 1991 to May 30, 1991.  
Records indicate that the veteran served as an aircraft 
loadmaster and that he was awarded the Southwest Asia Service 
medal.  

Reports from United States Armed Forces Center for Research 
of Unit Records (AFCRUR) Records indicates that the veteran 
was actually stationed in Spain from April to June 1991 and 
that he did fly at least one mission every 30 days to keep 
his flight status current.  The veteran claims that he flew 
missions with his unit into the desert areas of the Southwest 
Asia Theater of Operations, for example, to retrieve dead and 
wounded and that he even landed on Iraqi airstrips and roads.  
He claims that thereafter he was stationed in Turkey, but the 
AFCRUR was unable to verify his attachment to a unit 
stationed in Turkey.  The veteran submitted a copy of a 
travel voucher, which indicates that the veteran arrived in 
Spain on April 19, 1991, was in Turkey from May 23, 1991 to 
May 30, 1991, returning to Spain thereafter and ultimately 
coming back to the United States on June 14, 1991.  
Nevertheless, actual presence in the Southwest Asia Theater 
has not been verified.

The Board recognizes that efforts to obtain service medical 
records for the pertinent period have been largely 
unsuccessful.  Notwithstanding, it does not appear that 
efforts to obtain the veteran's flight record have been 
undertaken.  Such records might be beneficial in establishing 
the veteran's presence in the Southwest Asia Theater.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990) (VA has a 
statutory duty to assist the veteran in obtaining military 
records).

PTSD

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen, id.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination.  "Credible supporting evidence" of a 
noncombat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court") has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran has been diagnosed with PTSD, see e.g. VA 
examination of August 1994.  In April 1995, the veteran was 
diagnosed with anxiety disorder with features of PTSD after 
he tearfully described being involved in evacuating wounded 
troops from the Persian Gulf war.  

In response to requests for stressors furnished in August 
1997, the veteran provided examples of incidents during the 
Gulf War where he was personally involved with evacuation of 
killed or wounded soldiers and, once, those who had been 
wounded and killed after they wandered into a mine field.  He 
additionally referred to friends being killed in 1966 in 
Bermuda, in Honduras in 1985 and to a friend who committed 
suicide in 1970, when the veteran was assigned to reserves.  
He provided copies of some newspaper articles that supported 
the sad events, but which were without mention of the 
veteran.  Accordingly, some potential stressors have been 
verified at least to some measure.

Although the clinical diagnoses of PTSD appear to have been 
generated exclusively on the basis of the claimed 
experience(s) during the Persian Gulf War and are without 
reference to other alleged stressors prior to that period, 
the Board considers that additional development is necessary 
to ascertain the veteran's military status at the times of 
said events; verification of the extent of the veteran's 
personal involvement in said events; and, if indicated, 
medical opinion as to the significance, if any, such events 
may have had with respect to any current mental health 
pathology.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain copies of the 
veteran's flight record for the period 
from March 1991 to August 1991 from his 
personnel records with the National 
Personnel Records Center or other 
appropriate authority. 

2.  The RO should verify the veteran's 
pertinent periods of active duty for 
training (ACDUTRA) with his reserve unit 
or appropriate Department of Defense 
agency and ascertain the veteran's 
military duty status at the time of the 
claimed stressors described as occurring 
during his reserve service from 1966 to 
1988.

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a potential stressor or stressors 
during the veteran's ACDUTRA, the RO 
should review the file and prepare a 
detailed summary of all of the claimed 
stressors.  That summary, together with a 
copy of service records deemed relevant, 
should be sent to the veteran's reserve 
unit and/or appropriate Defense 
Department agency.  Such organization 
should be requested to provide any 
information which might corroborate any 
aspects of the veteran's alleged 
stressors, such as the occurrence of such 
events and the veteran's involvement 
therewith.  Any information obtained 
should be added to the claims file.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors verified by 
appropriate authority, then the RO should 
arrange for the veteran to be examined by 
a VA psychiatrist.  

The appellant is hereby notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1999). 

The RO must specify for the examiner the 
extent of stressor or stressors that it 
has determined are established by the 
record.  The examiner should then be 
asked to determine (1) whether the 
diagnostic criteria for PTSD have been 
satisfied and (2) whether there is a 
nexus between PTSD symptomatology and one 
or more of the inservice stressors as 
detailed and found to be established by 
the RO.  An inclusive rationale for all 
opinions expressed should be provided.  
The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner for review.

5.  Following completion of the requested 
development, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directions of this REMAND.  If any report 
is deficient in any manner, or if any 
requested opinion is not provided, the 
report should be returned for appropriate 
action at once.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
entire record and readjudicate the issue 
of entitlement to service connection for 
multiple conditions to include as due to 
undiagnosed illnesses arising from 
service in the Persian Gulf War and 
entitlement to service connection for 
PTSD.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 


